In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00176-CV
     ___________________________

    JERALD H. MILLER SR., Appellant

                      V.

    JERALD H. MILLER JR., Appellee



  On Appeal from the 324th District Court
          Tarrant County, Texas
      Trial Court No. 324-691497-20


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                            MEMORANDUM OPINION

         Appellant Jerald H. Miller Sr. attempts to appeal from the trial court’s order

denying appellee Jerald H. Miller Jr.’s application for a family-violence protective

order.    Because Appellant’s notice of appeal was untimely filed, we dismiss the

attempted appeal for want of jurisdiction.

         Appellee filed an application for a protective order against Appellant, but the

trial court denied the application on February 25, 2021. Appellant filed a motion for

new trial on April 6 and a notice of appeal on June 9. Because the motion for new

trial was due no later than March 29 to extend the appellate timetable and because the

notice of appeal was not filed within 45 days of the denial order, we notified

Appellant that we questioned our jurisdiction; gave him an opportunity to provide a

reasonable, verified explanation for the late new-trial motion and notice of appeal; and

warned that we could dismiss his appeal. See Tex. R. Civ. P. 329b(a); Tex. R. App. P.

9.2(b)(2), 10.2, 26.1, 26.3, 42.3, 44.3. Appellant responded but did not satisfactorily

explain the late filings. See, e.g., Haddad v. Tri-Cnty. A/C & Heating, LLC, No. 04-20-

00407-CV, 2020 WL 5802960, at *1 (Tex. App.—San Antonio Sept. 30, 2020, no pet.)

(per curiam) (mem. op.). Accordingly, we dismiss Appellant’s attempted appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a); see, e.g., Easley v. HSBC Bank USA,

N.A., No. 02-19-00279-CV, 2019 WL 5996967, at *1–2 (Tex. App.—Fort Worth

Nov. 14, 2019, pet. denied) (mem. op.); Salazar v. Secot, Inc., No. 01-19-00160-CV,



                                             2
2019 WL 3720630, at *1 (Tex. App.—Houston [1st Dist.] Aug. 8, 2019, no pet.) (per

curiam) (mem. op.).


                                                 /s/ Brian Walker

                                                 Brian Walker
                                                 Justice

Delivered: July 22, 2021




                                       3